UNITED STATES SECURITIES AND EXCHANGECOMMISSION Washington, D.C. 20549 Form 12b-25 NOTIFICATION OF LATE FILING SEC FILE NUMBER: 333-129388 CUSIP NUMBER: 75774J 104 (Check one) Form 10-K Form 20-F Form 11-KXForm 10-QForm N-SAR Form N-CSR For quarter ended: August 31, 2015 ( ) Transition Report on Form 10-K ( ) Transition Report on Form 20-F ( ) Transition Report on Form 11-K () Transition Report on Form 10-Q ( ) Transition Report on Form N-SAR For the Transition Period Ended: Nothing in this form shall be construed to imply that the Commission has verified any information contained herein. If the notification relates to a portion of the filing checked above, identify the item(s) to which the notification relates: . PART I - REGISTRANT INFORMATION REDtone Asia, Inc. Full name of registrant Nevada 333-129388 71-098116 (State or other jurisdiction of incorporation) (Commission File Number) (IRSEmployer Identification Number) Room 1602, Aitken Vanson Centre, 61 Hoi Yuen Rd., Kwun Tong, Hong Kong Address of PrincipalExecutive Office PART II - RULES 12b-25(b) AND (c) If the subject report could not be filed without unreasonable effort or expense and the registrant seeks relief pursuant to Rule 12b-25(b), the following should be completed. (Check box if appropriate) ( ) a. The reasons described in reasonable detail in Part III of this form could not be eliminated without unreasonable effort or expense; (X) b. The subjectquarterly report on Form 10-Q, Form 20-F, Form 11-K, Form N-SAR or Form N-CSR or portion thereof, will be filed on or before the fifth calendar day following the prescribed due date; and ( ) c. The accountant's statement or other exhibit required by Rule 12b- 25(c) has been attached if applicable. PART III - NARRATIVE State below in reasonable detail the reasons why the Forms 10-K, 20-F, 11-K, 10-Q, N-SAR, N-CSR or the transition report or portion thereof, could not be filed within the prescribed time period: The Company will file as soon as certain accounts have been paid and the auditors have had time to complete their review. PART IV - OTHER INFORMATION (1) Name and telephone number of person to contact in regard to this notification: Chuan Beng Wei (852) 22270-0688 Area Code and Phone Number (2) Have all other periodic reports required under Section 13 or 15(d) of the Securities Exchange Act of 1934 or Section 30 of theInvestment CompanyAct of 1940 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports) been filed? If answer is no, identify report(s). (X) Yes ( ) No (3) Is it anticipated that any significant change in results of operations from the corresponding period for the last fiscal year will be reflected by the earnings statements to be included in the subject report or portion thereof? ( ) Yes (X) No If so, attach an explanation of the anticipated change, both narratively and quantitatively, and, if appropriate, state the reasons why a reasonable estimate of the results cannot be made. REDtone Asia, Inc. (Name of Registrant as Specified in Charter) Has caused this notification to be signed on its behalf by the undersigned hereunto duly authorized. By: /s/Chuan Beng Wei Chuan Beng Wei Chief ExecutiveOfficer Date: October 14, 2015
